Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 10, 2021 has been entered.  Claim 1 has been amended.  Claims 2-5 and 12 are canceled.  Currently, claims 1, 6-11 and 13-24 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 8 regarding the amending of claim 1 to include “wherein the irrigation fluid multiplexer is partially disposed within the irrigation tubing distal end”, filed December 10, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the limitation "”the irrigation tubing distal end" in the last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has canceled claim 12, which previously introduced and defined the irrigation tubing distal end.
Claim 13 recites the limitation "”the irrigation tubing distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "”the irrigation tubing proximal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 6-11 and 13-24 are rejected to for being dependent on claim 1.

Claims 1, 6-11 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a relationship between the irrigation tubing distal end and the rest of the components of the instrument of claim 1.  Applicant has canceled claim 12, which previously introduced and defined the structural relationship of the irrigation tubing having an irrigation tubing distal end and an irrigation tubing proximal end, the irrigation tubing configured to contain the irrigation fluid.
Claim 13 recites the limitation "”the irrigation tubing distal end" in line 2.  There is a gap for the structural relationship between the irrigation tubing distal end and the remainder of the instrument of claim 1.  
Claim 14 recites the limitation "”the irrigation tubing proximal end" in line 3.  There is a gap for the structural relationship between the irrigation tubing distal end and the remainder of the instrument of claim 1.  
Claims 6-11 and 13-24 are rejected to for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation now introduced in claim 1 is the same limitation as recited in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung et al. (US PG Pub 2006/0095017)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792